Citation Nr: 0514872	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a higher rating for postoperative carpal 
tunnel syndrome of the right (major) hand with degenerative 
arthritis, rated 30 percent disabling before March 4, 1999, 
and 50 percent disabling as of that date.

2.  Entitlement to a higher rating for postoperative carpal 
tunnel syndrome of the left (minor) hand with degenerative 
arthritis, rated 10 percent disabling before March 4, 1999, 
and 20 percent disabling as of that date.

3.  Entitlement to an effective date earlier than March 4, 
1999, for the grant of a total disability rating based on 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970, from April 1972 to September 1974, from December 1974 
to September 1976, and from March 1977 to September 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claims for higher 
ratings for his bilateral carpal tunnel syndrome (CTS).  At 
the time, he had a 30 percent rating for the CTS affecting 
his right hand and a 10 percent rating for his left hand.

A more recent, February 2002, RO rating decision granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned an initial 30 percent rating, retroactively 
effective from July 16, 1998.  In response, the veteran filed 
a timely notice of disagreement (NOD) requesting a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  The RO sent him a statement of the case (SOC) 
in January 2003 concerning this claim.  But he did not then 
file a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement) to perfect the appeal to the Board.  
38 U.S.C.A. § 7105(d)(3) (West 2002).  So the Board does not 
have jurisdiction to consider this claim.  38 C.F.R. § 20.200 
(2004).

A January 2003 RO decision granted a higher 50 percent rating 
for the carpal tunnel syndrome affecting the veteran's right 
right hand.  The RO also granted a higher 20 percent rating 
for the carpal tunnel syndrome affecting his left hand, and a 
TDIU.  All of these grants were effective as of March 4, 
1999.  He continued to appeal, requesting even higher ratings 
for his bilateral CTS.  See AB v. Brown, 6 Vet. App. 35 
(1993).  He also is appealing for an earlier effective date 
for his TDIU.



In October 2003, the RO informed the veteran that VA had 
revoked the authority of Mr. R. Edward Bates to represent VA 
claimants effective July 28, 2003.  Therefore, Mr. Bates, who 
had represented the veteran, could no longer represent him.  
So the RO informed the veteran of his options, including what 
he needed to do to designate another representative.  But he 
did not respond to that letter.  Thus, the Board presumes he 
wants to represent himself in this appeal.

FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  Prior to March 4, 1999, the veteran's service-connected 
carpal tunnel syndrome of the right hand was manifested 
primarily by numbness and tingling in this hand, slight 
degenerative arthritis, and slight limitation of extension of 
the right middle metacarpophalangeal joint; he did not have 
more than moderate incomplete medial nerve paralysis.

3.  Since March 4, 1999, the veteran's service-connected 
carpal tunnel syndrome of the right hand has been manifested 
primarily by numbness and tingling in this hand, slight 
degenerative arthritis, slight limitation of extension of the 
right middle metacarpophalangeal joint, and some borderline 
residual neuropathy; he has not had severe incomplete medial 
nerve paralysis.

4.  Prior to March 4, 1999, the veteran's service-connected 
carpal tunnel syndrome of the left hand was manifested 
primarily by numbness and tingling in this hand, and slight 
degenerative arthritis; he did not have more than mild 
incomplete medial nerve paralysis.

5.  Since March 4, 1999, the veteran's service-connected 
carpal tunnel syndrome of the left hand has been manifested 
primarily by numbness and tingling in this hand, slight 
degenerative arthritis, and some borderline residual 
neuropathy; he has not had more than moderate incomplete 
medial nerve paralysis.

6.  Since March 4, 1999, service connection has been in 
effect for carpal tunnel syndrome of the right hand - rated 
as 50 percent disabling; carpal tunnel syndrome of the left 
hand - rated as 20 percent disabling; and PTSD - rated as 
30 percent disabling; with the bilateral factor, the veteran 
has a combined rating of 80 percent.

7.  The veteran submitted a claim for a TDIU on July 11, 
1996; a November 1996 rating decision denied the claim, and 
he did not file an appeal within one year of notification of 
that decision.

8.  On April 13, 1998, the veteran again applied for a TDIU 
and subsequently was granted a TDIU, effective March 4, 1999.

9.  It was first factually ascertainable that the veteran was 
unable to maintain substantially gainful employment due to 
his service-connected disabilities on March 4, 1999.


CONCLUSIONS OF LAW

1.  The criteria were not met prior to March 4, 1999, for a 
rating higher than 30 percent for carpal tunnel syndrome of 
the right hand with degenerative arthritis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2004).

2.  The criteria also have not been met since March 4, 1999, 
for a rating higher than 50 percent for carpal tunnel 
syndrome of the right hand with degenerative arthritis.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2004).



3.  The criteria were not met prior to March 4, 1999, for a 
rating higher than 10 percent for carpal tunnel syndrome of 
the left hand with degenerative arthritis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2004).

4.  The criteria also have not been met since March 4, 1999, 
for a rating higher than 20 percent for carpal tunnel 
syndrome of the left hand with degenerative arthritis.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2004).

5.  The criteria are not met for an effective date earlier 
than March 4, 1999, for the TDIU.  38 U.S.C.A. §§ 1155, 5107, 
5110(a), (b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 
4.15, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reveal that he 
underwent carpal tunnel surgery on his left hand in December 
1990, and subsequent carpal tunnel surgery on his right hand 
in July 1991.

A VA examination was conducted in December 1991.  The veteran 
complained of numbness and tingling in the second and middle 
finger of left hand and that the palms of both hands hurt.  
It was noted that both hands worked fairly well, but there 
was still some tenderness over the surgical scar of the right 
hand.  The diagnosis was postoperative bilateral carpal 
tunnel syndrome.  

An April 1992 rating decision granted service connection for 
carpal tunnel syndrome of the hands (both right and left) and 
assigned each hand a 10 percent rating - retroactively 
effective from October 1, 1991, the day after separation from 
service in the military.  The veteran was afforded the 
bilateral factor for involvement of paired extremities.  So 
his combined rating was 20 percent.  The veteran did not 
timely appeal the RO's decision, so it became final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a).

VA progress notes from 1992 are of record.  In November 1992, 
an orthopedic evaluation of the hands noted that an 
electromyogram (EMG) conducted in October 1992 was normal.  
Physical examination found decreased sensation over the 
median nerve distribution.  The examiner diagnosed no 
evidence of recurrent carpal tunnel syndrome by EMG, the 
symptoms could be explained by the presence of a thoracic 
outlet syndrome.  In September 1992, developing bilateral 
carpal tunnel syndrome, mild was diagnosed.  In February 
1993, an orthopedic evaluation noted that there was no 
evidence of carpal tunnel syndrome of either hand.  
Questionable demyelinating changes to the median nerve were 
found.  

A VA peripheral nerves examination was conducted in March 
1993.  The veteran stated that he could only work for a few 
hours due to his bilateral carpal tunnel syndrome.  He stated 
that he was currently unemployed.  The only disability the 
examiner reported was the veteran's complaints that flexion 
and extension of the wrists were limited and caused shoulder 
and upper back pain.  The diagnosis was musculoskeletal pain 
syndrome with no apparent relationship to his bilateral 
carpal tunnel syndrome.  

A statement from Southeast Services indicated the veteran 
worked as a general cleaner from February to May 1992 and 
earned $1111.66.

The Social Security Administration (SSA) awarded disability 
benefits effective September 1, 1993, due to bilateral carpal 
tunnel syndrome and learning disabilities.  That date was the 
date agreed upon by the parties at a hearing in May 1996.  
The SSA Administrative Law Judge (ALJ) stated the veteran 
indicated he had PTSD.  The SSA ALJ noted the veteran 
experienced traumatic events in Vietnam that caused him 
occasional nightmares and caused him to awaken.  But the ALJ 
could not find this condition to be severe based on this 
single manifestation.  

In March 1994, the veteran requested service connection for 
PTSD based on being aboard a landing ship tank (LST) when it 
struck a mine causing many deaths.  A VA PTSD progress report 
dated in March 1994 is of record.  The veteran stated that he 
was more irritable and depressed since retirement from 
service.  The examiner stated that the veteran has a strong 
case for PTSD but did not appear disordered based on current 
clinical presentation.  

A VA PTSD examination was conducted in May 1994.  The 
examiner stated that if recent psychiatric testing at a VA 
medical facility supported the diagnosis of PTSD, then the 
veteran should be awarded service connection for the 
condition.  The finding was no diagnosis.  

In August 1994, the veteran requested an increased rating for 
his bilateral carpal tunnel syndrome.  

The veteran underwent psychological evaluation in August and 
September 1994.  The diagnoses were dysthymic disorder; PTSD, 
delayed onset, mild; and personality disorder, not otherwise 
specified (with schizoid and dependent features).  

A VA examination was conducted in December 1994.  The veteran 
complained of numbness and tingling of both hands.  The 
veteran stated that he was attending school and doing a lot 
of writing with his right hand, so that hand had increased 
symptomatology.  Examination noted that the fingers of both 
hands were slightly enlarged at the joints.  A trigger finger 
of the right middle finger was found.  The diagnoses were 
status post bilateral median nerve release for carpal tunnel 
syndrome in 1990 and 1991; complaints of numbness and 
tingling of the fingers of both hands, possible early 
degenerative arthritis of the finger joints; and trigger 
finger of the right middle proximal interphalangeal joint.  
The examiner noted that the veteran's complaints of numbness 
and tingling were not consistent with a median nerve 
distribution which would be expected in a carpal tunnel 
syndrome.  The veteran could have some mild residual but 
there was no objective evidence of any residual at this time.  
The veteran also had some arthritic symptoms that would not 
be due to carpal tunnel syndrome.  

A January 1995 rating decision denied an increased rating for 
the carpal tunnel syndrome of the left hand.  An increased, 
30 percent, evaluation was granted for the carpal tunnel 
syndrome of the right hand, effective August 1994.  His 
combined rating was 40 percent.  The veteran did not timely 
appeal the RO's decisions, and they became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a).

Private medical records show that the veteran underwent 
surgical release of a trigger finger of the right middle 
finger in June 1996.  

On July 11, 1996, the veteran requested TDIU.  He stated that 
starting on September 1, 1993, his disability affected his 
full time employment, he last worked full time, and he became 
too disabled to work.  

A VA joints examination was conducted in October 1996.  The 
veteran complained of hand pain and swelling.  The veteran 
stated that he stopped working as a janitor in 1993 and was 
awarded SSA disability benefits.  Last year, the veteran he 
developed problems with his right middle finger and underwent 
a surgical release in May 1996.  The diagnoses were status 
post bilateral median nerve release for carpal tunnel 
syndrome in 1990 and 1991; status post right middle finger 
release in May 1996; probable early degenerative arthritis 
primarily in the proximal interphalangeal joints of both 
hands.  The examiner noted that the veteran had chronic 
complaints of minor numbness and tingling of the hands.  
However, the distribution of the veteran reported was not 
congruent with the distribution of the median nerve.  The 
veteran's major complaints in recent years have suggested 
more of an arthritic problem, and his physical examination 
and recent x-ray suggest only mild arthritis.  The examiner 
also noted that the veteran did not seem to have any 
significant limitation of motion of either hand, with the 
exception slight limitation of extension of the right middle 
metacarpophalangeal joint related to his trigger finger.  

In a November 1996 decision, the RO denied increased ratings 
for the veteran's bilateral carpal tunnel syndrome and a 
TDIU.  He did not timely appeal the RO's decision, and it 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a).

A VA peripheral nerves examination was conducted in February 
1998.  The examiner noted that the veteran's complaints and 
physical finding had not changed significantly since the last 
VA examination in October 1996.  The examiner concluded that 
there was no objective evidence of carpal tunnel syndrome, 
and that his primary complaints were more suggestive of 
arthritis of the hands that was a separate problem.  

A March 1998 rating decision denied increased ratings for the 
veteran's bilateral carpal tunnel syndrome.  On April 13, 
1998, the veteran again requested TDIU.  

A letter from the veteran's VA readjustment counseling 
therapist, dated in July 1998, is of record.  The therapist 
stated that he has treated the veteran since August 1996 on a 
monthly basis and that the sessions have focused almost 
entirely on the veteran's financial, emotional and legal 
frustration associated with his purchasing a home with major 
structural problems.  

A VA general medical examination was conducted on March 4, 
1999.  The veteran stated that he suffered from bilateral 
carpal tunnel syndrome and PTSD.  He was not undergoing any 
formal psychiatric care.  

Physical examination noted that both wrists showed no 
deformity or tenderness.  Range of motion of all fingers was 
normal.  There were no deformities, no sensory deficits, or 
strength deficits of the hands.  Dorsiflexion of the left 
wrist was to 75 degrees, palmar flexion was to 70 degrees, 
ulnar deviation was to 40 degrees, and radial deviation was 
to 30 degrees.  Dorsiflexion of the right wrist was to 
65 degrees, palmar flexion was to 80 degrees, degrees, ulnar 
deviation was to 40 degrees, and radial deviation was to 30 
degrees.  The psychiatric portion of the examination noted 
that the veteran was well oriented and cooperative.  

The examiner stated that recent nerve conduction studies only 
showed some borderline increased latencies of the left and 
right median nerves; sensory latencies were normal.  This may 
indicate some borderline residual median neuropathy.  
The veteran's major complaints were more likely related to 
his arthralgias of the metacarpophalangeal and proximal 
interphalangeal joints.  However, the examiner noted that the 
x-rays showed no arthritic changes in this joints.  The 
examiner concluded that the veteran's current hand problems 
were not significantly disabling.  

The diagnosis was status post bilateral median nerve release 
for carpal tunnel syndrome in 1990 and 1991, borderline 
residual bilateral carpal tunnel syndrome by nerve conduction 
studies, trigger finger of the right middle finger, release 
in 1996, and arthralgias of both hands with x-ray evidence of 
minimal degenerative changes in the first digit 
metacarpocarpal joints, only.

A letter from the veteran's VA readjustment counseling 
therapist dated in July 1999 is of record.  The veteran had 
42 contacts with the outpatient facility since September 
1993.  The veteran complained of irritability, night sweats, 
nightmares, irregular sleep patterns and anxiety.  He was 
unable to complete a college curriculum in library sciences.  
In September 1994 he was diagnosed with dysthymic disorder 
and PTSD, personality disorder, not otherwise specified 
(with schizoid and dependent features).  The veteran 
exhibited dependent personality features and borderline 
intellectual functioning.  His Global Assessment of 
Functioning (GAF) score was estimated at 60.  

A VA PTSD examination was conducted in November 1999.  The 
Axis I diagnoses were mild PTSD, and depressed mood disorder, 
secondary to carpal tunnel syndrome and its sequelae.  The 
Axis II diagnosis was none.  The Axis III diagnoses were 
bilateral carpal tunnel syndrome, hypercholesterolemia, and 
history of learning disorder.  The Axis IV psychosocial 
stressors were unemployment and physical disabilities.  The 
Axis V GAF was 51-60, current and highest in past year.  The 
examiner stated that the PTSD is totally independent for the 
carpal tunnel syndrome, and that the veteran had a depressive 
mood disorder resulting from his carpal tunnel syndrome.  

Correspondence received in January 5, 2000, request increased 
ratings for bilateral carpal tunnel syndrome and TDIU.   

A February 2002 rating decision granted service connection 
for PTSD and assigned a 30 percent rating, effective July 16, 
1998.  The combined rating was 60 percent.  

A VA neurological examination was conducted in January 2002.  
The examiner noted that, on examination, the veteran had fair 
motor power of the upper extremities, and intact pin 
sensation of the hands.  The veteran elicited paresthesia 
over his fingers on percussion of the wrist, indicating that 
the his median nerves were still sensitive to pressure or 
irritation.  The veteran complained of hand weakness on daily 
living.  However, the examiner noted that the veteran was 
able to grip on a short-term basis.  The diagnosis was status 
post bilateral carpal tunnel release surgeries with residual 
median nerve neuropathy.  

A January 2003 rating decision granted a higher, 50 percent, 
rating for the veteran's carpal tunnel syndrome of the right 
hand, effective March 4, 1999; a higher 20 percent rating for 
the CTS affecting his left hand, also effective March 4, 
1999; and a TDIU, effective March 4, 1999 as well.  As a 
result, his combined rating rose to 80 percent.

The veteran believes he is entitled to even higher ratings 
for his bilateral carpal tunnel syndrome since the symptoms 
and manifestations of this condition are more severe than 
contemplated by his current ratings.  He also maintains that 
he is entitled to an earlier effective date for his TDIU 
since he was unable to work due to his service-connected 
disabilities prior to March 4, 1999.

A.  Bilateral Carpal Tunnel Syndrome

1.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the RO initially considered these claims 
in March 1998, so several years prior to even the VCAA's 
existence.  But once enacted, the RO sent the veteran a 
letter in December 2001 regarding the evidence that needed to 
be submitted for him to prevail on these claims, what 
evidence he should submit, and what evidence the RO would 
obtain for him.  

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA must ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board again notes that the 
initial rating decision was promulgated before the 
implementation of the VCAA.  Therefore, the rating decision 
could not have possibly satisfied its requirements.  However, 
the RO readjudicated the claim once the VCAA became law.  
Consequently, since the veteran already has received the 
requisite VCAA notice, any defect with respect to the timing 
of it was mere harmless error.  See, too, Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regard to his 
claims.  His service medical records were obtained.  And he 
submitted, or the RO obtained, the records of his additional 
evaluation and treatment since service.  The RO also provided 
him several VA examinations during the course of his appeal, 
at which time the examiners were asked to render opinions 
regarding the severity of the conditions at issue.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Thus, there is no evidence missing from the record 
that must be part of it for him to prevail on the claims, so, 
again, the timing of the VCAA notice was harmless.  
VAOPGCPREC 7-2004.

The content of the VCAA notice also substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice as to content is not 
required. 

2.  Governing Laws, Regulations and Legal Analysis 

The history of the veteran's disabilities has been 
considered, but the more recent evidence is the most relevant 
to his claims for higher ratings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based as far as practical on 
the average impairment of earning capacity resulting from a 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Carpal tunnel syndrome is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, which provides that for mild incomplete 
paralysis of the median nerve, a 10 percent rating is 
appropriate for both the major and minor hand; for moderate 
incomplete paralysis of the major hand, a 30 percent rating 
is warranted, and a 20 percent rating is assigned for 
moderate incomplete paralysis of the minor hand.  A 40 
percent evaluation is assigned for severe incomplete 
paralysis of the minor hand and a 50 percent evaluation is 
assigned for severe incomplete paralysis of the major hand.

A 70 percent rating is assigned for complete paralysis of the 
median nerve on the major side with such manifestations such 
as the hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to the palm; weakened wrist 
flexion; and pain with trophic disturbances.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Records show the veteran is right-hand dominant (i.e., right 
handed).

The normal range of motion of the wrist is from 0 to 70 
degrees of dorsiflexion, from 0 to 80 degrees of palmar 
flexion, from 0 to 45 degrees of ulnar deviation, and from 0 
to 20 degrees of radial deviation.  See 38 C.F.R. § 4.71, 
Plate I.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x- ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of function due to pain on use, 
including during flare-ups.

The veteran's statements describing the symptoms of his 
service-connected disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But these 
statements must be considered along with the objective 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.  As a layperson, he is not 
competent to offer an opinion regarding a medical diagnosis 
or the etiology of a medical condition.  Id. 

a.  Carpal Tunnel Syndrome of the Right Hand

In applying Diagnostic Code 8515 to the to the veteran's 
case, the Board finds that his right hand and wrist 
disability meets the criteria for a 30 percent rating and no 
more, prior to March 4, 1999.  Because he is right-handed, 
his disorder is rated as impairment of the major upper 
extremity.  38 C.F.R. § 4.69 (2004).  And as noted above, the 
medical findings prior to March 4, 1999, show no more than 
moderate right median nerve neuropathy manifested primarily 
by numbness and tingling in this hand, slight degenerative 
arthritis, and slight limitation of extension of the right 
middle metacarpophalangeal joint.

Beginning on March 4, 1999, however, there is objective 
medical evidence of more severe symptomatology - hence, the 
increase in his rating to 50 percent as of that date.  That 
is, the medical evidence shows that his disability picture 
more nearly approximates severe incomplete paralysis of the 
median nerve rather than complete paralysis of the median 
nerve.  The medical findings discussed above do not 
demonstrate any of the criteria for complete paralysis of the 
median nerve.

b.  Carpal Tunnel Syndrome of the Left Hand

In applying Diagnostic Code 8515 to the to the veteran's 
case, the Board finds that his left hand disability meets the 
criteria for a 10 percent rating and no more, prior to March 
4, 1999.  Because he is right-handed, his disorder of the 
left hand is rated as impairment of the minor upper 
extremity.  38 C.F.R. § 4.69 (2004).  And as noted above, 
medical findings prior to March 4, 1999, show no more than 
mild left median nerve neuropathy manifested primarily by 
numbness and tingling in this hand and slight degenerative 
arthritis.

As of March 4, 1999, however, the veteran began to show a bit 
more symptoms resulting in the increase in his rating to 20 
percent as of that date.  In addition to the numbness and 
tingling in this hand and slight degenerative arthritis, he 
started to have moderate (as opposed to, say, mild) left 
median nerve neuropathy.  This is akin to moderate incomplete 
median nerve paralysis.

The veteran has not shown the higher levels of median nerve 
paralysis (either severe incomplete or complete) needed to 
sustain a rating higher than 20 percent.

3.  Conclusion

The veteran also is not entitled to a higher or separate 
evaluation under Diagnostic Code 5003 as the highest rating 
for limitation of motion of the wrist is only 10 percent, and 
any painful motion he may experience - causing additional 
limitation of motion, is already considered under Diagnostic 
Code 8515 as part and parcel of his paralysis since this, 
itself, relates to immobility.  See 38 C.F.R. § 4.14 (2004), 
VA's anti-pyramiding regulation.

Higher ratings also are not warranted under DeLuca at any 
time during the course of this appeal, as most of the factors 
in question are not present, and the one that is, pain, does 
not limit the range of motion beyond what is contemplated by 
the applicable rating criteria.

For these reasons, the preponderance of the evidence is 
against the claims, meaning the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


III.  Entitlement to an Effective Date Earlier than August 
24, 1993, for the TDIU

A.  VCAA

As mentioned, VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 
121.  But according to VA's General Counsel (GC), the 
Pelegrini II holding does not require that VCAA notification 
contain any specific "magic words."  See VAOPGCPREC 7-2004 
(July 16, 2004); see also VAOPGCPREC 1-2004 (February 24, 
2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as the veteran received a 
letter in December 2001, so prior to adjudicating his claim 
for a TDIU in September 2002.  

The RO later granted a TDIU in its January 2003 decision.  
The veteran filed an NOD in response, requesting an earlier 
effective date.

The Court has held that the VCAA applies to earlier effective 
date claims, and that it may require VA to notify the 
claimant that evidence of an earlier filed claim is necessary 
to substantiate the claim.  Huston v. Principi, 17 Vet. App. 
195, 202-03 (2003).  Following the Court's decision in that 
case, VA's General Counsel (GC) issued a precedential 
opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003), concluding that:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD, GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) do not apply.

The Board is bound by applicable statutes, regulations, and 
precedent opinions of the GC, as chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5 (2004).

If VA fails to inform the veteran regarding what information 
and evidence is necessary to substantiate the claim, VA must 
demonstrate that there was clearly no prejudice to the 
appellant based on any failure to give such notice.  See 
Mayfield, No. 02-1077, slip op. at 26-28, (U.S. Vet. App. 
April 14, 2005).  The veteran has provided an abundance of 
evidence and arguments discussing why he believes certain 
documents in his claims file were formal or informal claims 
for a TDIU, and why certain medical documents demonstrated 
that he was unemployable due to his service-connected 
disabilities well before March 4, 1999.  Thus, he clearly was 
not prejudiced - even assuming his VCAA notice was 
inadequate.

In sum, there is no evidence or argument missing from the 
record that must be part of it for the veteran to prevail on 
this claim.  VAOPGCPREC 7-2004.  For these reasons, further 
VCAA notice is not required.

B.  Governing Laws, Regulations and Legal Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o).  The phrase "otherwise, 
date of receipt of claim" applies only if a factually 
ascertainable increase in disability occurred more than one 
year prior to filing the claim for an increased rating.  
Harper v. Brown, 10 Vet. App. 125 (1997).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim. 38 C.F.R. § 3.155(a).



When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

The veteran currently has an effective date of March 4, 1999, 
for his TDIU.  This is the earliest date when it was 
factually ascertainable that an increase in disability 
had occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o).

The SSA granted disability benefits for unemployability much 
earlier - in fact, effective September 1, 1993.  But bare in 
mind that agency's decision, in part, was based on functional 
impairment from a nonservice-connected disability, 
specifically, a learning disorder.  And only service-
connected disabilities may be considered in VA adjudications 
of claims for a TDIU.

Since March 4, 1999, service connection has been in effect 
for carpal tunnel syndrome of the right hand - rated as 50 
percent disabling; for carpal tunnel syndrome of the left 
hand - rated as 20 percent disabling; and for PTSD - rated 
as 30 percent disabling.  With the bilateral factor, the 
veteran's combined rating is 80 percent.  So as of March 4, 
1999, he met the threshold minimum percentage requirements of 
38 C.F.R. § 4.16 for consideration of a TDIU without 
resorting to extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  In addition, the Board notes the discussion 
above wherein numerous medical personnel indicated the 
veteran's service-connected bilateral carpal tunnel syndrome 
and PTSD manifested only slight disablement prior to March 4, 
1999.

The veteran has contended several times that prior informal 
claims for a TDIU are of record, which in turn may serve as 
bases for assigning an earlier effective date.  However, no 
specific document has been identified.  And there is no 
indication of any communication reflecting an intent to claim 
a TDIU prior to receipt of the application for this benefit 
in January 2000.  The Board also points out that an earlier 
November 1996 RO decision was not timely appealed and, 
therefore, is final and binding on the veteran based on the 
evidence then of record.  So to overturn that prior decision, 
and vitiate the finality of it, he would have to collaterally 
attack it by, say, arguing there was clear and unmistakable 
error (CUE), which he has not done.  38 C.F.R. § 3.105(a).

In any event, the earliest date that it has been shown the 
veteran was unable to work due to his service-connected 
disabilities was on March 4, 1999.  This was after he filed 
his April 13, 1998 claim (not before).  So this latter date 
governs the effective date of the award of his TDIU.  
38 C.F.R. § 3.400(o).

For these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.


ORDER

The claim for a higher rating for postoperative carpal tunnel 
syndrome of the right hand with degenerative arthritis is 
denied.

The claim for a higher rating for postoperative carpal tunnel 
syndrome of the left hand with degenerative arthritis is 
denied.

The claim for an effective date earlier than March 4, 1999, 
for the TDIU is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


